     Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 1 of 21 PageID #:3373




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ABC Corporation                              )
                                             )      Case No. 1:20-cv-6173
v.                                           )
                                             )      Judge:         Hon. Marvin E. Aspen
THE PARTNERSHIPS and                         )
UNINCORPORATED ASSOCIATIONS                  )      Magistrate:    Hon. Jeffrey Cummings
Hon. IDENTIFIED ON SCHEDULE “A”              )
                                             )



                                FINAL JUDGMENT ORDER


        This action having been commenced by Plaintiff, ABC Corporation d/b/a Good Smile

Company, Inc. (“Good Smile”) against the defendants operating the websites/webstores

identified on Schedule “A” to Plaintiff’s Complaint (collectively, the “Infringing Webstores”),

and Plaintiff having moved for entry of Default and Default Judgment against the defendants not

already dismissed, identified in Appendix “A” (collectively, the “Defaulting Defendants”);

        This Court having entered upon a showing by Plaintiff a temporary restraining order and

preliminary injunction against Defaulting Defendants;

        Plaintiff having properly completed service of process on Defaulting Defendants,

providing notice via e-mail, along with any notice that Defaulting Defendants received from the

ecommerce platforms, hosts, and payment processors, being notice reasonably calculated under

all circumstances to apprise Defaulting Defendants of the pendency of the action and affording

them the opportunity to answer and present their objections; and

        Defaulting Defendants having failed to answer the Complaint or otherwise

plead, and the time for answering the Complaint having expired;
   Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 2 of 21 PageID #:3374




       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants because Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. Specifically, Defaulting Defendants are

reaching out to do business with Illinois residents by operating one or more commercial,

interactive Infringing Websites through which Illinois residents can purchase products bearing

counterfeit versions of NENDOROID, NENDOROID EZ, NENDOROID-SERIES, and GOOD

SMILE COMPANY marks, U.S. Reg. Nos. 4939118, 5393702, 4303251, 4939117, and 4340551

(collectively, the “Mark” or “Marks”).

       The registration is valid, unrevoked, and uncancelled. Defendants use the mark and

display images protected by trademark and copyright on the infringing websites without

Plaintiff’s permission or consent.

       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin

(15 U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815

ILCS § 510, et seq.).

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

   IT IS FURTHER ORDERED that

   1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

and all persons acting for, with, by, through, under or in active concert with them be permanently

enjoined and restrained from:




                                                 2
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 3 of 21 PageID #:3375




 a. using the NENDOROID trademark or any reproductions, counterfeit copies or colorable

   imitations thereof in any manner in connection with the distribution, marketing,

   advertising, offering for sale, or sale of any product that is not a genuine Good Smile

   product or not authorized by Plaintiff to be sold in connection with the NENDOROID

   Trademark;

 b. passing off, inducing, or enabling others to sell or pass off any product as a genuine Good

   Smile product or any other product produced by Plaintiff, that is not Plaintiff’s or not

   produced under the authorization, control or supervision of Good Smile and approved by

   Plaintiff for sale under the NENDOROID Trademark;

 c. committing any acts calculated to cause consumers to believe that Defendants’

   Counterfeit Products are those sold under the authorization, control or supervision of

   Good Smile, or are sponsored by, approved by, or otherwise connected with Good Smile;

 d. further infringing the NENDOROID trademark and damaging Plaintiff’s goodwill;

 e. otherwise competing unfairly with Plaintiff in any manner;

 f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

   storing, distributing, returning, or otherwise disposing of, in any manner, products or

   inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or

   offered for sale, and which bear any of the NENDOROID trademark, or any

   reproductions, counterfeit copies or colorable imitations thereof;

 g. using, linking to, transferring, selling, exercising control over, or otherwise owning or

   operating the infringing webstores, websites, or any other domain name that is being used

   to sell or is the means by which Defendants could continue to sell Counterfeit Products;




                                              3
   Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 4 of 21 PageID #:3376




    h. operating and/or hosting infringing webstores, websites and any other domain names

       registered or operated by Defendants that are involved with the distribution, marketing,

       advertising, offering for sale, or sale of any product bearing the NENDOROID trademark

       or any reproductions, counterfeit copies or colorable imitations thereof that is not a

       genuine Good Smile product or not authorized by Good Smile to be sold in connection

       with the NENDOROID trademark;

    i. registering any additional stores, websites, or domain names that use or incorporate any of

       the NENDOROID trademark; and

    j. using images covered by the PLAINTIFF’s Copyrights or any of PLAINTIFF’s original

       photographs that Good Smile uses to advertise the sale of original Good Smile products.

2. Those in privity with Defaulting Defendants and with actual notice of this Order, including

ecommerce platform providers, such as Alibaba, Ali-Express, Amazon, eBay, Wish, etc., shall

within three (3) business days of receipt of this Order:

    a. disable and cease providing services for any accounts through which Defaulting

       Defendants, in the past, currently or in the future, engage in the sale of goods using the

       NENDOROID Trademarks, including, but not limited to, any accounts associated with

       the Defaulting Defendants listed on Schedule “A” not dismissed from this action; and

    b. disable any account linked to Defaulting Defendants, linked to any e-mail addresses used

       by Defaulting Defendants, or linked to any of the Infringing webstores/websites.

    Pursuant to 15 U.S.C. § 1117(c)(1), Plaintiff is awarded statutory damages from each of the

Defaulting Defendants in the amount of Two-Hundred and Fifty Thousand Dollars (U.S.) and No

Cents ($250,000.00) for using counterfeit NENDOROID Trademarks on products sold through




                                                 4
   Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 5 of 21 PageID #:3377




at least the Infringing webstores/websites. As to each Defaulting Defendant, until such

Defaulting Defendant has paid in full the award of statutory damages against it:

    a. Alibaba, Ali-Express, Amazon, eBay, Wish (collectively the “Platforms”) and PayPal,

        Payoneer, WorldFirst, World First Asia Limited, World First Markets Limited, World

        First USA, Inc., Bill.com, Pingpong, Payeco, Umpay/Union Mobile Pay, Moneygram,

        Western Union and any of their subsidiaries (collectively the “Payment Processors”)

        shall, within two (2) business days of receipt of this Order, permanently restrain and

        enjoin any accounts connected to Defaulting Defendants, Defaulting Defendants’

        Infringing webstores/websites identified in Schedule “A”, except those dismissed, from

        transferring or disposing of any money or other of Defaulting Defendants’ assets.

    b. All monies currently restrained in Defaulting Defendants’ financial accounts, including

       monies held by the Platforms or the Payment Processors are hereby released to Plaintiff

       as partial payment of the above-identified damages, and are ordered to release to Plaintiff

       the amounts from Defaulting Defendants’ Platform or Payment Processor accounts within

       ten (10) business days of receipt of this Order.

    c. Plaintiff shall have the ongoing authority to serve this Order on the Platforms or the

       Payment Processors in the event that any new accounts controlled or operated by

       Defaulting Defendants are identified. Upon receipt of this Order, the Platforms or the

       Payment Processors shall within two (2) business days:

           i. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

             Defendants’ Infringing webstores/websites, including, but not limited to, any

             accounts connected to the information listed in Schedule “A” of the Complaint, the




                                                 5
   Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 6 of 21 PageID #:3378




             e-mail addresses identified in Exhibit 1 to the Declaration of David Gulbransen, and

             any e-mail addresses provided for Defaulting Defendants by third parties;

           ii. Restrain and enjoin such accounts or funds from transferring or disposing of any

             money or other of Defaulting Defendants’ assets; and

           iii. Release all monies restrained in Defaulting Defendants’ accounts to Plaintiff as

             partial payment of the above-identified damages within ten (10) business days of

             receipt of this Order.

       4. Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

Defendant, Plaintiff shall have the ongoing authority to serve this Order on any banks, savings

and loan associations, payment processors, or other financial institutions (collectively, the

“Financial Service Providers”) in the event that any new financial accounts controlled or

operated by Defaulting Defendants are identified. Upon receipt of this Order, the Financial

Service Providers shall within two (2) business days:

    a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

       Defendants’ Infringing webstores/websites, including, but not limited to, any accounts

       connected to the information listed in Schedule “A” of the Complaint, the e-mail

       addresses identified in Exhibit 1 to the Declaration of David Gulbransen, and any e-mail

       addresses provided for Defaulting Defendants by third parties;

    b. Restrain and enjoin such accounts or funds from receiving, transferring or disposing of

       any money or other of Defaulting Defendants’ assets; and

    c. Release all monies restrained in Defaulting Defendants’ financial accounts to Plaintiff as

       partial payment of the above-identified damages within ten (10) business days of receipt

       of this Order.




                                                 6
   Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 7 of 21 PageID #:3379




    5. In the event that Plaintiff identifies any additional webstores, websites, domain names or

financial accounts owned by Defaulting Defendants, Plaintiff may send notice of any

supplemental proceeding to Defaulting Defendants by e-mail at the email addresses identified in

Exhibits 1 to the Declaration of David Gulbransen and any e-mail addresses provided for

Defaulting Defendants by third parties.


IT IS SO ORDERED.


Dated: February 9, 2021



                                     Marvin E. Aspen
                                     U.S. District Court Judge




                                                7
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 8 of 21 PageID #:3380
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 9 of 21 PageID #:3381
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 10 of 21 PageID #:3382
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 11 of 21 PageID #:3383
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 12 of 21 PageID #:3384
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 13 of 21 PageID #:3385
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 14 of 21 PageID #:3386
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 15 of 21 PageID #:3387
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 16 of 21 PageID #:3388
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 17 of 21 PageID #:3389
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 18 of 21 PageID #:3390
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 19 of 21 PageID #:3391
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 20 of 21 PageID #:3392
Case: 1:20-cv-06173 Document #: 47 Filed: 02/09/21 Page 21 of 21 PageID #:3393
